Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's response to the Restriction Requirement, dated May 16, 2022, has been received. By way of this response, Applicant has elected Group II: claims 51-64, drawn to methods of treating cancer, and the species of LCL-161 as the species of SMAC memetic; Ipilimumab as the species of immune checkpoint inhibitor; without interferon; and brain cancer as the species of cancer. 
Claims 47-50, 59-60, and 62-63 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (47-50) or species (59-60 and 62-63), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Claims 51-58, 61, and 64 are therefore currently under examination before the Office, drawn to methods of treating cancer.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 104, line 4. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-58, 61, and 64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cao (US20170209574A1, cited in IDS).
Cao teaches methods of treating a cancer in a subject, comprising administering to the subject an inhibitor of an immune checkpoint molecule, such as an inhibitor of CTLA-4, and an inhibitor of apoptosis (IAP) inhibitor (claim 1).
Cao further teaches that the IAP inhibitor administered in combination with an immune checkpoint inhibitor may be LCL161 (para. 0050).
Cao further teaches that the immune checkpoint inhibitor may be Ipilimumab (para. 0220-0224).
Cao further teaches synergy between administration of LCL161 and an immune checkpoint inhibitor antibody when used to treat cancer (Figures 10 and 11, and para. 0612).
Cao further teaches that the LCL161 and an immune checkpoint inhibitor may be administered on the same day or up to seven days apart (para. 0611). Cao also teaches that combinations of agents may be administered simultaneously (para. 0761).
Cao further teaches that the cancer to be treated may be a cancer of the central nervous system (e.g., the brain) (para. 0085).
Cao further teaches that the cancer to be treated may be refractory (para. 0764).
Alternatively, Cao renders obvious the claimed invention. The skilled artisan would be able to combine both LCL161 and Ipilimumab by methods presented in Cao to arrive at the claimed invention with no change in the mechanism of action of either compound, and the combination would have yielded nothing more than predictable results. The synergy between such compounds is to be expected according to the teachings of Cao, which gives a motivation to combine LCL161 and Ipilimumab.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 51-58, 61, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Chessari (US20170029419A1) in view of Knights (Cancer Immunol Immunother. 2013 Feb;62(2):321-35, cited in IDS).
Chessari (US20170029419A1) teaches the administration of immune checkpoint antibodies (para. 0660-0661) and an XIAP antagonist, for example, a SMAC mimetic compound (para. 0028-0029 and 0044). Specifically, Chessari identifies SMAC peptides as being able to chemosensitise tumor cells, as well as their combination use with other anticancer agents (para. 0015).
Chessari also teaches that SMAC mimetic compounds may be administered in combination with one or more therapies, for example, ipilimumab (para. 0562 and 0577).
Chessari further teaches that in such combination therapies, the therapeutic agents may be administered simultaneously or sequentially, in an amount and manner that is sufficient to ensure that an advantageous or synergistic effect is achieved (para. 0646).
However, Chessari does not teach the XIAP antagonist LCL161.
Knights teaches that antagonists of IAPs, such as LCL161, hypersensitize tumor cells to TNF-a-mediated apoptosis (abstract) and enhance T-lymphocyte cytokine secretion (Figure 1). Knights further teaches that IAP antagonists may be combined with other immunotherapeutic treatments for cancer (page 333, right column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Chessari and Knights to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Chessari and Knights teach that it is advantageous to combine antagonists of IAPs with other immunotherapies. In particular, Chessari teaches the use of the immune checkpoint inhibitor ipilimumab, and Knights teaches the IAP inhibitor LCL161. The skilled artisan could combine the two therapies by known methods by following the teachings of Chessari and Knights, with both compounds performing their known, predicted function in combination, yielding nothing more than predictable results. 

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644